                        UN ITED STA TES DISTRICT COU RT FO R TH E
                              SO U TH ERN DISTRICT OF FLORID A
                  C ase N um ber:17-20307-C R-M A R TINE Z/O TA ZO -% Y ES

UN ITED STATES O F A M ERICA ,

         Plaintiff,
V S.

D AN IEL JON ES,

         Defendant.
                                              /

                  O RD E R A D O PTIN G RE PO R T A N D R EC O M M EN DA TIO N
                              O N CO UN SEL'S CJA V O U CH ER

         TH IS CA U SE cam e before the Courtupon the R eportand Recom m endation on Counsel's

ourth Interim CJA V ouchersubm itted pursuantto theCrim inalJusticeA ctV oucher 113C.0710740

ssuedbyUnitedStatesM agistrateJudgeAliciaM .Otazo-ReyesonMarch4,2019,(ECFNo.11221.
    agistrateJudgeO tazo-Reyes,recom m endsthatthisCourt,approvetheFourth lnterim CJA V oucher

nd thatAttorney RichardHoulihanbepaidatotalsum of$39,931.20.Thepartieswereaffordedthe

pportunitytofileobjectionstotheReportandRecommendations,howevernonewerefiled.The
oul4notesCounsel'sNoticeofNoObjectiontoM agistrate'sReportandRecommendation(ECFNO.
1231.Accordingly,theCourthasconsideredtheReportandRecommendation,thepertinentparts
fthe record and forthe reasons stated in the Reportofthe M agistrate Judge,and upon independent

eview ofthe fle and being otherw ise fully advised in the prem ises,itis

        O R DE RED AN D AD JU DG E D thatU nited StatesM agistrateJudgeA liciaM .O tazo-Reyes's

eportandRecommendations(ECFNo.l1221,isherebyADOPTED and AFFIRM ED.
i
'       DONE AND ORDERED inChambersatMiami,Florida,this /5 dayofMarch,2019.

                                                              f
                                                   JO SE . AR     Z
                                                   UN IT  STA TES D1 TRICT JU D GE
opiesprovided to:
 agistrate Judge Otazo-lkeyes
ichard H oulihan,Esq
JA Adm inistrator
